Van Brunt, P. J.
I concur. But I do not think that the plaintiff may not be entitled to relief because of the improper use of the road-way by the defendants. The plaintiff is entitled to access to her premises, and the defendants cannot be permitted to deprive her of that access under the plea that they are only using the street to receive goods sent or coming to their store. If the goods come faster than their staff of employes can receive them, they must employ a larger staff, so that the plaintiff is not interfered with unreasonably in her access to her premises.
Andrews, J., concurs.